Title: From Alexander Hamilton to William S. Smith, 22 August 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Aug 22. 1799
          
          Very peculiar circumstances have delayed a reply to your letters of the 25 of May those of July 28 and of August the 5th. 6th. 10th. & 11th of August—
          I proposed postponed determining on the establishment arrangement of the relative rank of the officers of your Regiment, which was agreeably to the list arrangement transmitted by you in concert with Major as the result of the joint opinion of yourself and Major Wilcocks; in the supposition that further information might perhaps probably  induce you to think some alterations in that plan expedient. This not having happened I now confirm it it is now confirmed and you will act upon it as established
          The filling up of the vacancies in your Regiment has been placed in under the consideration of the Secy. of War in a shape which it is hoped will procure a prompt completion of the object.
          I attended to the at the moment to the circumstance of Cloathing, and I understand you have had the effect of my application. The Secy of War of has been urged to extend the supply of Cloathing and order other articles to three fourths of the complement of each Regiment.
          There has been a misapprehension of as to the situation of Lt. Foster. Instead of being a second lieutenant as supposed by Capt Fonda, he is in fact a first Lieutenant and the fourth on the list, according to the arrangement which you sent me and which I have just confirmed.
          I have given sent to the Attorney of the U States for this district a copy of your letter concerning Abraham Brown and have requested him to take measures for prosecuting him. The case will demands particular attention.
          If the two persons, who according to Capt Randon Landon refuse attestation to attest, have been fairly engaged and received the proportion of bounty money which is allowed, I consider them as soldiers and the refusal to attest an military offence. They ought therefore to be impelled to march to the Regimental Rendezvous, and there, if they persist, punished by Court Martial. It seems to be your opinion that there has been negligence with Hoffman inattention in Capt Courtlandt in regard to the enlistment of Crafts—It is proper for you to consider whether this inattention was so palpable as to amount to positive misconduct; in which case there ought to be an arrest. It is important that Officers shall gross carelessness in recruiting Officers should be repressed. I fear that there are too many instances of it.
          On the subject of Lt. Hoffman I need add nothing to what I have before said, except a request that you will, as soon as may be convenient, order Lt. Livingston to your Regimental Rendezvous. As soon as When I shall be advised of his arrival there, a General Court Martial will be appointed ordered.
          The recommendation of Mr Baldwin for the place of Cadet has been duly communicated made known to the Secy of War. It appears to be the attention intention of that Officer to defer the appointments of this class to a future time; but I have urged him immediately to appoint two to each Regiment.
          I observe what you say with respect to Capt Cortlandt—I thought I had some time since expressed to you my opinion that it would be expedient to press the recruiting; in all the subdistricts in which there is success, beyond the complement originally allotted to them. But I would not advise that any interference endangered by sending within one district, to recruit, those officers who have been assigned —— I now If not before, you have now my sanction to it—and will take your measures accordingly—
          With great consideratn I am Sir Yr. Obed Ser
          
            P.S. I wrote immediately to the Secy. of War on the subject of attaching a Waggon to your Regiment as this would be a departure from his arrangement. He has not replied. If I hear nothing to the contrary very soon the measure will be adopted.
          
          Col Smith
        